UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-03683 Trustmark Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0471500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) (601) 208-5111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of July 31, 2012, there were 64,778,815 shares outstanding of the registrant’s common stock (no par value). PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Trustmark Corporation and Subsidiaries Consolidated Balance Sheets ($ in thousands) (Unaudited) June 30, December 31, Assets Cash and due from banks (noninterest-bearing) $ $ Federal funds sold and securities purchased under reverse repurchase agreements Securities available for sale (at fair value) Securities held to maturity (fair value: $52,669-2012; $62,515-2011) Loans held for sale (LHFS) Loans held for investment (LHFI) Less allowance for loan losses, LHFI Net LHFI Acquired loans: Noncovered loans - Covered loans Less allowance for loan losses, acquired loans Net acquired loans Net LHFI and acquired loans Premises and equipment, net Mortgage servicing rights Goodwill Identifiable intangible assets Other real estate, excluding covered other real estate Covered other real estate FDIC indemnification asset Other assets Total Assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Short-term borrowings Subordinated notes Junior subordinated debt securities Other liabilities Total Liabilities Shareholders' Equity Common stock, no par value: Authorized:250,000,000 shares Issued and outstanding:64,775,694 shares - 2012; 64,142,498 shares - 2011 Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 2 Trustmark Corporation and Subsidiaries Consolidated Statements of Income ($ in thousands except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest Income Interest and fees on loans $ Interest on securities: Taxable Tax exempt Interest on federal funds sold and securities purchased under reverse repurchase agreements 5 7 11 15 Other interest income Total Interest Income Interest Expense Interest on deposits Interest on federal funds purchased and securities sold under repurchase agreements Other interest expense Total Interest Expense Net Interest Income Provision for loan losses, LHFI Provision for loan losses, acquired loans - - Net Interest Income After Provision for Loan Losses Noninterest Income Service charges on deposit accounts Mortgage banking, net Bank card and other fees Insurance commissions Wealth management Other, net ) Security (losses) gains, net (8 ) 51 58 Total Noninterest Income Noninterest Expense Salaries and employee benefits Services and fees Equipment expense Net occupancy - premises ORE/Foreclosure expense FDIC assessment expense Other expense Total Noninterest Expense Income Before Income Taxes Income taxes Net Income $ Earnings Per Common Share Basic $ Diluted $ Dividends Per Common Share $ See notes to consolidated financial statements. 3 Trustmark Corporation and Subsidiaries Consolidated Statements of Comprehensive Income ($ in thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income per consolidated statements of income $ Other comprehensive income, net of tax: Unrealized gains/(losses) on available for sale securities: Unrealized holding gains/(losses) arising during the period ) Less: adjustment for net gains/(losses) realized in net income 5 ) ) ) Pension and other postretirement benefit plans: Change in the net actuarial loss during the period Other comprehensive income Comprehensive income $ See notes to consolidated financial statements. 4 Trustmark Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity ($ in thousands) (Unaudited) Balance, January 1, $ $ Net income per consolidated statements of income Other comprehensive income Common stock dividends paid ) ) Common stock issued-net, long-term incentive plans: Stock options Restricted stock ) ) Excess tax benefit from stock-based compensation arrangements 49 Compensation expense, long-term incentive plans Common stock issued, business combinations - Balance, June 30, $ $ See notes to consolidated financial statements. 5 Trustmark Corporation and Subsidiaries Consolidated Statements of Cash Flows ($ in thousands) (Unaudited) Six Months Ended June 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses, net Depreciation and amortization Net amortization of securities Securities gains, net ) ) Gains on sales of loans, net ) ) Decrease in FDIC indemnification asset 6 Bargain purchase gain on acquisition ) ) Deferred income tax provision Proceeds from sales of loans held for sale Purchases and originations of loans held for sale ) ) Originations and sales of mortgage servicing rights, net ) ) Net (increase) decrease in other assets ) Net increase (decrease) in other liabilities ) Other operating activities, net Net cash provided by operating activities Investing Activities Proceeds from calls and maturities of securities held to maturity Proceeds from calls and maturities of securities available for sale Proceeds from sales of securities available for sale Purchases of securities available for sale ) ) Net decrease in federal funds sold and securities purchased under reverse repurchase agreements Net decrease in loans Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment - Proceeds from sales of other real estate Net cash received in business combination Net cash provided by investing activities Financing Activities Net increase in deposits Net decrease in federal funds purchased and securities sold under repurchase agreements ) ) Net increase (decrease) in short-term borrowings ) Common stock dividends ) ) Common stock issued-net, long-term incentive plans ) ) Excess tax benefit from stock-based compensation arrangements 49 Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 6 Trustmark Corporation and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Business, Basis of Financial Statement Presentation and Principles of Consolidation Trustmark Corporation (Trustmark) is a multi-bank holding company headquartered in Jackson, Mississippi.Through its subsidiaries, Trustmark operates as a financial services organization providing banking and financial solutions to corporate institutions and individual customers through approximately 170 offices in Florida, Mississippi, Tennessee and Texas. The consolidated financial statements in this quarterly report on Form 10-Q include the accounts of Trustmark and all other entities in which Trustmark has a controlling financial interest.All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements and should be read in conjunction with the consolidated financial statements, and notes thereto, included in Trustmark’s 2011 annual report on Form 10-K. Operating results for the interim periods disclosed herein are not necessarily indicative of the results that may be expected for a full year or any future period.Certain reclassifications have been made to prior period amounts to conform to the current period presentation.In the opinion of Management, all adjustments (consisting of normal recurring accruals) considered necessary for the fair presentation of these consolidated financial statements have been included.The preparation of financial statements in conformity with these accounting principles requires Management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and income and expense during the reporting period and the related disclosures.Although Management’s estimates contemplate current conditions and how they are expected to change in the future, it is reasonably possible that in 2012 actual conditions could vary from those anticipated, which could affect our results of operations and financial condition.The allowance for loan losses, the amount and timing of expected cash flows from acquired loans and the FDIC indemnification asset, the valuation of other real estate, the fair value of mortgage servicing rights, the valuation of goodwill and other identifiable intangibles, the status of contingencies and the fair values of financial instruments are particularly subject to change. Actual results could differ from those estimates. Note 2 – Business Combinations BancTrust Financial Group, Inc. On May 29, 2012, Trustmark and BancTrust Financial Group, Inc. (BancTrust) announced the signing of a definitive agreement pursuant to which BancTrust will merge into Trustmark.BancTrust has 49 offices throughout Alabama and the Florida Panhandle with $1.3 billion in loans and $1.8 billion in deposits at March 31, 2012. Under the terms of the definitive agreement, which was approved unanimously by the Boards of Directors of both companies, holders of BancTrust common stock will receive 0.125 of a share of Trustmark common stock for each share of BancTrust common stock in a tax-free exchange.Trustmark will issue approximately 2,245,923 shares of its common stock for all issued and outstanding shares of BancTrust common stock.Based upon a price of $24.66 per share of Trustmark common stock, the transaction is valued at approximately $55.4 million, or $3.08 per share of BancTrust common stock.Trustmark intends to repurchase the $50.0 million of BancTrust preferred stock and associated warrants issued to the U.S. Department of Treasury under the Capital Purchase Program. The transaction is expected to close during the fourth quarter of 2012 and is subject to approval by regulatory authorities and BancTrust’s shareholders, as well as certain other customary closing conditions. Bay Bank & Trust Company On March 16, 2012, Trustmark National Bank (TNB) completed its merger with Bay Bank & Trust Co. (Bay Bank), a 76-year old financial institution headquartered in Panama City, Florida.Trustmark acquired all outstanding common stock of Bay Bank for approximately $22 million in cash and stock, comprised of $10 million in cash and the issuance of approximately 510 thousand shares of Trustmark common stock valued at $12 million.This acquisition was accounted for under the acquisition method in accordance with FASB ASC Topic 805, “Business Combinations.”Accordingly, the assets and liabilities, both tangible and intangible, are recorded at their estimated fair values as of the acquisition date.The purchase price allocation was deemed preliminary as of March 31, 2012 and was finalized in the second quarter of 2012. 7 The statement of assets purchased and liabilities assumed in the Bay Bank acquisition is presented below at their estimated fair values as of the acquisition date of March 16, 2012 ($ in thousands): Assets: Cash and due from banks $ Securities available for sale Acquired noncovered loans Premises and equipment, net Identifiable intangible assets Other real estate Other assets Total Assets Liabilities: Deposits Other liabilities Total Liabilities Net assets acquired at fair value Consideration paid to Bay Bank Bargain purchase gain Income taxes - Bargain purchase gain, net of taxes $ The bargain purchase gain represents the excess of the net of the estimated fair value of the assets acquired and liabilities assumed over the consideration paid to Bay Bank.Initially, Trustmark recognized a bargain purchase gain of $2.8 million during the first quarter of 2012 and subsequently increased the bargain purchase gain $881 thousand during the second quarter of 2012 as the fair values associated with the Bay Bank acquisition were finalized.The gain of $3.6 million recognized by Trustmark is considered a gain from a bargain purchase under FASB ASC Topic 805 and is included in other noninterest income.Included in noninterest expense during the first quarter of 2012 are non-routine Bay Bank transaction expenses totaling approximately $2.6 million (change in control and severance expense of $672 thousand included in salaries and benefits; contract termination and other expenses of $1.9 million included in other expense). The identifiable intangible assets represent the core deposit intangible at fair value at the acquisition date.The core deposit intangible is being amortized on an accelerated basis over the estimated useful life, currently expected to be approximately 10 years. Loans acquired from Bay Bank were evaluated under a fair value process involving various degrees of deterioration in credit quality since origination, and also for those loans for which it was probable at acquisition that TNB would not be able to collect all contractually required payments.These loans, with the exception of revolving credit agreements, are referred to as acquired impaired loans and are accounted for in accordance with FASB ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality.”Refer to Note 5 – Acquired Loans for further information on acquired loans. Heritage Banking Group On April 15, 2011, the Mississippi Department of Banking and Consumer Finance closed the Heritage Banking Group (Heritage), a 90-year old financial institution headquartered in Carthage, Mississippi, and appointed the Federal Deposit Insurance Corporation (FDIC) as receiver.On the same date, TNB entered into a purchase and assumption agreement with the FDIC in which TNB agreed to assume all of the deposits and purchased essentially all of the assets of Heritage.The FDIC and TNB entered into a loss-share transaction on approximately $151.9 million of Heritage assets, which covers substantially all loans and all other real estate.Under the loss-share agreement, the FDIC will cover 80% of covered loan and other real estate losses incurred.Because of the loss protection provided by the FDIC, the risk characteristics of the Heritage loans and other real estate covered by the loss-share agreement are significantly different from those assets not covered by this agreement.As a result, Trustmark will refer to loans and other real estate subject to the loss-share agreement as “covered” while loans and other real estate that are not subject to the loss-share agreement will be referred to as “noncovered” or “excluding covered.”The loss-share agreement applicable to single family residential mortgage loans and related foreclosed real estate provides for FDIC loss sharing and TNB’s reimbursement to the FDIC for recoveries of covered losses for ten years from the date on which the loss-share agreement was entered.The loss-share agreement applicable to commercial loans and related foreclosed real estate provides for FDIC loss sharing for five years from the date on which the loss-share agreement was entered and TNB’s reimbursement to the FDIC for recoveries of covered losses for an additional three years thereafter. 8 Pursuant to the provisions of the Heritage loss-share agreement, TNB may be required to make a true-up payment to the FDIC at the termination of the loss-share agreement should actual losses be less than certain thresholds established in the agreement.To the extent that actual losses on covered loans and covered other real estate are less than estimated losses, the applicable true-up payable to the FDIC upon termination of the loss-share agreement will increase.To the extent that actual losses on covered loans and covered other real estate are more than estimated losses, the applicable true-up payable to the FDIC upon termination of the loss-share agreement will decrease.TNB calculates the projected true-up payable to the FDIC quarterly and records a FDIC true-up provision for the present value of the projected true-up payable to the FDIC at the termination of the loss-share agreement.The FDIC indemnification asset is presented net of the FDIC true-up provision.Changes in the FDIC true-up provision are recorded to noninterest income. The assets purchased and liabilities assumed for the Heritage acquisition have been accounted for under the acquisition method of accounting.The assets and liabilities, both tangible and intangible, are recorded at their estimated fair values as of the acquisition date. The statement of assets purchased and liabilities assumed in the Heritage acquisition are presented below at their estimated fair values as of the acquisition date of April 15, 2011 ($ in thousands): Assets: Cash and due from banks $ Federal funds sold Securities available for sale Acquired noncovered loans Acquired covered loans Premises and equipment, net 55 Identifiable intangible assets Covered other real estate FDIC indemnification asset Other assets Total Assets Liabilities: Deposits Short-term borrowings Other liabilities Total Liabilities Net assets acquired at fair value ) Cash received on acquisition Bargain purchase gain Income taxes Bargain purchase gain, net of taxes $ The bargain purchase gain represents the net of the estimated fair value of the assets acquired and liabilities assumed and is influenced significantly by the FDIC-assisted transaction process.Under the FDIC-assisted transaction process, only certain assets and liabilities are transferred to the acquirer and, depending on the nature and amount of the acquirer's bid, the FDIC may be required to make a cash payment to the acquirer.The pretax gain of $7.5 million recognized by Trustmark is considered a bargain purchase transaction under FASB ASC Topic 805.The gain was recognized as other noninterest income in Trustmark’s consolidated statements of income for the year ended December 31, 2011. Fair Value of Acquired Financial Instruments For financial instruments measured at fair value, TNB utilized Level 2 inputs to determine the fair value of securities available for sale, time deposits (included in deposits above) and FHLB advances (shown as short-term borrowings above).Level 3 inputs were used to determine the fair value of both LHFI and acquired loans, identifiable intangible assets, covered other real estate and the FDIC indemnification asset.The methodology and significant assumptions used in estimating the fair values of these financial assets and liabilities are as follows: Securities Available for Sale Estimated fair values for securities available for sale are based on quoted market prices where available.If quoted market prices are not available, estimated fair values are based on quoted market prices of comparable instruments. 9 Acquired Loans Fair value of acquired loans is determined using a discounted cash flow model based on assumptions regarding the amount and timing of principal and interest payments, estimated prepayments, estimated default rates, estimated loss severity in the event of defaults and current market rates. Identifiable Intangible Assets The fair value assigned to the identifiable intangible assets, in this case core deposit intangibles, represent the future economic benefit of the potential cost savings from acquiring core deposits in the acquisition compared to the cost of obtaining alternative funding from market sources. Other Real Estate, Including Covered Other Real Estate Other real estate, including covered other real estate, was initially recorded at its estimated fair value on the acquisition date based on similar market comparable valuations less estimated selling costs. FDIC Indemnification Asset The FDIC indemnification asset was initially recorded at fair value, based on the discounted value of expected future cash flows under the loss-share agreement. Time Deposits Time deposits were valued by projecting expected cash flows into the future based on each account’s contracted rate and then determining the present value of those expected cash flows using current rates for deposits with similar maturities. FHLB Advances FHLB advances were valued by projecting expected cash flows into the future based on each account’s contracted rate and then determining the present value of those expected cash flows using current rates for advances with similar maturities. Please refer to Note 16 – Fair Value for more information on Trustmark’s classification of financial instruments based on valuation inputs within the fair value hierarchy. 10 Note 3 – Securities Available for Sale and Held to Maturity The following table is a summary of the amortized cost and estimated fair value of securities available for sale and held to maturity ($ in thousands): Securities Available for Sale Securities Held to Maturity Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair June 30, 2012 Cost Gains (Losses) Value Cost Gains (Losses) Value U.S. Government agency obligations Issued by U.S. Government agencies $
